100 Ga. App. 237 (1959)
110 S.E.2d 594
FULTON COUNTY
v.
WINDSOR.
37795.
Court of Appeals of Georgia.
Decided September 25, 1959.
*238 Harold Sheats, Martin H. Peabody, for plaintiff in error.
Hewlett, Hewlett & Wall, Alford Wall, contra.
GARDNER, Presiding Judge.
Counsel for the defendant cite a number of cases which have held various degrees of exertions to be compensable. Those cases and many other cases set out the amount of the exertion expended in each case and the decisions rendered in those cases are accordingly correct. There is expert testimony in the present case to indicate that the exertion expended by the deceased could very well have brought on the attack. For this reason we will not list the cases cited by counsel for the defendant. This court has held many times that *239 a compensable injury arises out of employment when a given degree of exertion is required which is too great for the worker involved. See Bussey v. Globe Indem. Co., 81 Ga. App. 401 (59 S. E. 2d 34) and Maryland Cas. Co. v. Dixon, 83 Ga. App. 172 (63 S. E. 2d 272).
Counsel for the claimant does not contend that the energy expended in the instant case was violent but merely that the undertaking of the work of the marshal's office contributed to the death of the deceased. See in this connection General Motors Corp. v. Hall, 93 Ga. App. 181 (91 S. E. 2d 57). The facts in that case are very similar to the facts in the case at bar. Even if the deceased had a pre-existing heart attack, which is not shown by the evidence in this case, he would not be precluded from compensation. See Georgia Power Co. v. Reid, 87 Ga. App. 621 (74 S. E. 2d 672).
Where there is some evidence to support an award of the State Board of Workmen's Compensation, and where there is no fraud shown, the appellate courts are bound to affirm such award. See Manufacturers Cas. Co. v. Baggett, 93 Ga. App. 449 (91 S. E. 2d 861).
The Superior Court of Fulton County did not err in affirming the award of the State Board of Workmen's Compensation.
Judgment affirmed. Townsend and Carlisle, JJ., concur.